PER CURIAM.
We dismiss this appeal as untimely. The final order was rendered on August 5, 2016, making any notice of appeal due to be filed no later than September 6, 2016 (because the 30th day fell on Sunday, and Monday was Labor Day, a legal holiday). Appellant’s notice of appeal was not delivered to prison officials for mailing until September 8, 2016, which was late and therefore ineffective to invoke our jurisdiction. Griffin v. Sistuenck, 816 So.2d 600, 601 (Fla. 2002).
DISMISSED.
ROWE, KELSEY, and JAY, JJ., CONCUR.